FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EULALIA GASPAR-BARTOLO,                          No. 11-71704

               Petitioner,                       Agency No. A088-915-319

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Eulalia Gaspar-Bartolo, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming

an immigration judge’s decision denying her application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We grant

the petition for review and remand.

      In evaluating Gaspar-Bartolo’s claim of past persecution, the BIA found that

the harm that she suffered did not rise to the level of persecution. However, in

reaching this conclusion, the BIA did not have the benefit of our intervening

decision in Mendoza-Pablo v. Holder, 667 F.3d 1308 (9th Cir. 2012). Gaspar-

Bartolo established that when she was a child, her father fled into exile and she, her

mother, and her siblings were forced to abandon their home multiple times due to

credible threats of abduction and death that they received from guerrillas. See id.

at 1314 (“being forced to flee from one’s home in the face of an immediate threat

of severe physical violence or death is squarely encompassed within the rubric of

persecution”); see also Hernandez-Ortiz v. Gonzales, 496 F.3d 1042, 1046 (9th

Cir. 2007) (“injuries to a family must be considered in an asylum case where the

events that form the basis of the past persecution claim were perceived when the

petitioner was a child”). Accordingly, we grant the petition for review and remand

to the BIA for further proceeding on Gaspar-Bartolo’s asylum and withholding of

removal claims.




                                          2                                     11-71704
         In light of this disposition, we do not reach Gaspar-Bartolo’s due process

claim.

         Gaspar-Bartolo does not raise any arguments regarding the denial of CAT

relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues

not specifically raised and argued in a party’s opening brief are waived).

         PETITION FOR REVIEW GRANTED; REMANDED.




                                            3                                   11-71704